DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolecek (US 2004/0058794).
With respect to Claim 1, Dolecek teaches an assembly for separating a component from a multi-component fluid, the assembly comprising:
a filler (684, 659, and the channel disposed therebetween in Figure 22; 702, 716, and 718 in Figures 23-24) capable of holding a separation bladder of a disposable (270 in Figures 40-42; 500 in Figure 45) comprising a channel (the recess between walls 684 and 656 in Figure 22; 716 in Figures 23-24) disposed between two opposing walls (684 and 656 in Figure 22; 702 and 708 in Figures 23-24); and 
a loop rotational position guide (684, 712, 718, 724; Figures 22-24) comprising a plurality of bearings (690, 694, 706), the loop rotational position guide holding a flexible 

With respect to Claims 2 and 3, the loop rotational position guide (656, 684, 712, 718, 724; Figures 22-24) comprises a stop plate (684, 712, 724) that the flexible loop 228 contacts when it is being held in the loop rotational position guide.  Since applicant has not claimed any structural specifics of the stop plate, any surface against which the flexible loop 228 abuts may be interpreted as a stop plate. 

With respect to Claim 4, Dolecek teaches that the assembly is part of an apheresis machine (see paragraphs [0003-0006] and [0046]).
With respect to Claim 5, Dolecek teaches that the assembly is connected to a rotor (paragraphs [0161-0165]).  The rotor is fully capable of rotating at least a portion of the loop rotational position guide (specifically sections 656, 712, and 718) around the central axis of the assembly.
With respect to Claim 6, Dolecek teaches that the assembly comprises a plurality of pairs of roller bearings (690, 694, 706; Figures 22-23; paragraphs [0161-0165]).

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a centrifuge assembly and corresponding method of use for automatically loading a fluid loop line of an apheresis machine into the centrifuge assembly. Specifically, a fluid line loop arm attached to a portion of the centrifuge housing and running along a length of the outer surface of the centrifuge housing, the fluid line loop arm including a bearing set disposed at a point along the length of the outer surface, wherein the bearing set is configured to contact a tubing portion of an interconnected fluid line loop and maintain the fluid line loop in an engaged position relative to the centrifuge housing while allowing the fluid line loop to rotate in the engaged position.  In use, rotating the fluid separating body causes the fluid line loop to rotate relative to the housing and guide into a channel of a loop arm attached to a portion of the housing, wherein the channel includes bearings disposed in a bearing set attached to the loop arm, wherein the bearings hold the fluid line loop in a position relative to the housing as the centrifuge assembly rotates.
The prior art does not teach or suggest the fluid line loop arm as claimed. It is unclear why one of ordinary skill in the art at the time of invention would have modified Dolecek, or any of the other prior art, to have the claimed configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILIP R WIEST/Primary Examiner, Art Unit 3781